DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims refer at various points to tangential flow depth filtration (TFDF).  The instant specification does not appear to set forth an explicit definition for the term, although it explains that this represents a tangential flow filtration process that also behaves similar to depth filtration in aspects, and that this may employ thick-walled hollow fiber membranes.  Because the specification does not set forth an explicit definition for the term, the limitation will be presumed to be satisfied by tangential flow filtration processes or systems which satisfy any other clearly set forth limitations, or which themselves teach the use of thick-walled membranes or which teach that depth filtration occurs.  If applicant intends the term to require any particular limitations which are not otherwise set forth in the claims, such limitations should be explicitly recited, or the term must be demonstrated to inherently require those limitations e.g. by way of an explicit definition, or clear evidence that those limitations are inherent to the plain meaning of the term.  See MPEP 2111.01 regarding evaluation of the plain meaning of terms and the use of explicit definitions to require limitations for particular terms.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Zijlstra et al (US PGPub 2010/0075413 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Zijlstra et al (US PGPub 2010/0075413 A1) in view of Shibano et al (US PGPub 2016/0068565 A1), Serway (US PGPub 2016/022337 A1), or Jordan (US PGPub 2006/0201876 A1).
Zijlstra teaches a method of culturing cells in a perfusion bioreactor system [Abs] using a reactor and a separation system, which may include a hollow fiber membrane system [0024] including a tangential flow or alternating tangential flow system [0030].  See the claim interpretation section above – absent a more narrow definition of the required limitations, this is presumed to satisfy the required tangential flow depth filtration unit, and hollow fiber modules as taught would inherently include a retentate channel and filtrate channel (either side of the membrane), and teaches passing a portion of the culture medium to the retentate side of the filter to allow permeation of some components and return of others [0028].  Because the flow may be alternating tangential flow, the process would necessarily operating in a pulsatile manner absent clarification of the specific requirements.
If the taught system is not considered sufficient to satisfy the claimed tangential flow depth filtration requirements, see Shibano which teaches a similar alternating tangential flow filtration process, and teaches that the filtration membrane as a porous hollow fiber membrane preferably is structure such that it provides a depth filtration effect on the culture side by retaining certain substances within the membrane pores [0089] thereby improving performance.
See also Serway, which teaches another similar tangential flow system for culture of cells, and teaches that thick wall hollow fiber tangential flow filters are employed and structures such that some material is retained on surfaces or on interior paths which provide improved separation behavior [0042-0043] even beyond what could normally be achieved on skin layers.
	See also Jordan, which teaches related technology of membrane bioreactors, and which teaches that hollow fiber membranes employed with such structures may typically range in thickness depending on the strength vs. filtration efficiency requirements, including thicknesses of several mm [0077].
	To the extent that Zijlstra does not explicitly teach a tangential flow depth filtration process, the use of depth filtration as an element of the tangential flow separation would have been obvious to include because, as in Serway and Shibano, the use of depth filtration features improves performance, and further as in Jordan selection of the thickness of a membrane fiber for such applications (if thickness is considered a required element) is at least obvious to optimize from the perspective of strength vs. filtration behavior.
	Regarding the limitation of a thick-walled fiber, the instant claim language does not particularly limit the wall thickness such that the membranes employed by Zijlstra may satisfy the claim requirements.  Regardless, at least Serway and Jordan teach thick-walled fibers as discussed above which would have been obvious to one of ordinary skill in the art to employ.

Claims 1, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zijlstra et al (or Zijlstra et al in view of Shibano et al, Serway, or Jordan), in view of Le et al (WO 2017/180573 A1) and/or Pedersen et al (US PGPub 2013/0143490 A1).
With respect to claim 1, Zijlstra teaches a method of culturing cells in a perfusion bioreactor system [Abs] using a reactor and a separation system, which may include a hollow fiber membrane system [0024] including a tangential flow or alternating tangential flow system [0030].  See the claim interpretation section above – absent a more narrow definition of the required limitations, this is presumed to satisfy the required tangential flow depth filtration unit, and hollow fiber modules as taught would inherently include a retentate channel and filtrate channel (either side of the membrane), and teaches passing a portion of the culture medium to the retentate side of the filter to allow permeation of some components and return of others [0028].
If the taught system is not considered sufficient to satisfy the claimed tangential flow depth filtration requirements, see Shibano which teaches a similar alternating tangential flow filtration process, and teaches that the filtration membrane as a porous hollow fiber membrane preferably is structure such that it provides a depth filtration effect on the culture side by retaining certain substances within the membrane pores [0089] thereby improving performance.
See also Serway, which teaches another similar tangential flow system for culture of cells, and teaches that thick wall hollow fiber tangential flow filters are employed and structures such that some material is retained on surfaces or on interior paths which provide improved separation behavior [0042-0043] even beyond what could normally be achieved on skin layers.
	See also Jordan, which teaches related technology of membrane bioreactors, and which teaches that hollow fiber membranes employed with such structures may typically range in thickness depending on the strength vs. filtration efficiency requirements, including thicknesses of several mm [0077].
	To the extent that Zijlstra does not explicitly teach a tangential flow depth filtration process, the use of depth filtration as an element of the tangential flow separation would have been obvious to include because, as in Serway and Shibano, the use of depth filtration features improves performance, and further as in Jordan selection of the thickness of a membrane fiber for such applications (if thickness is considered a required element) is at least obvious to optimize from the perspective of strength vs. filtration behavior.
	Regarding the limitation of a thick-walled fiber, the instant claim language does not particularly limit the wall thickness.  Regardless, at least Serway and Jordan teach thick-walled fibers as discussed above which would have been obvious to one of ordinary skill in the art to employ.
	Zijlstra is silent to the use of fibers which are formed by assembling a plurality of filaments into a tubular shape.  However, Le teaches similar thick-walled hollow fibers for tangential flow uses [Abs] which may include a base/core material of PE and  coating layer of PVDF to provide the desired structure [0015].  Pederson teaches production of bicomponent fibers [Abs] in which useful membrane material such as PVDF is reinforced with a better structural polymer such as PET or the like [0023, 0042] to form useful filaments.  It would have been obvious to one of ordinary skill in the art to modify Zijlstra’s taught process to include multifilament structures or combined structures as in Le and/or Pederson to gain the benefits of combining useful membrane material with useful structural material.
	With respect to claim 7, given the broadest reasonable interpretation, at least the alternating tangential flow embodiments taught by Zijlstra represent pulsatile flow for moving the fluid, absent further clarification of the requirements.
	With respect to claim 13, as above the use of filaments e.g. bicomponent structures would have been obvious in view of Le and/or Pedersen.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zijlstra et al (or Zijlstra et al in view of Shibano et al, Serway, or Jordan) in view of Le et al and/or Pedersen et al, further in view of Wang et al (CN 104548950 A).
Zijlstra and the rest teach as above.  As above, at least Le and Pederson discuss the use of bicomponent materials for forming hollow fibers, e.g. with filament reinforcement.  They are silent to the further use of particles e.g. monocomponent or bicomponent particles.
However, Wang teaches methods of reinforcing hollow fiber membranes using inorganic nanoparticles [Abs] e.g. materials such as PP, and applicable to applications such as membrane bioreactors [0004] e.g. nano-calcium carbonate, silicon dioxide, and titanium dioxide [0025] which may be modified with pretreatment agents [0031].  As such, employing monocomponent (e.g. nano-calcium carbonate [0072]) or bicomponent (any of the aforementioned nanomaterials in combination with a pretreatment agent) particles as a component of the fibers in Zijlstra’s taught system would have been obvious to one of ordinary skill in the art, to improve the strength and aging performance of the membranes as suggested by Wang [0008].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zijlstra et al (or Zijlstra et al in view of Shibano et al, Serway, or Jordan) in view of Le et al and/or Pedersen et al, further in view of Adema et al (An analysis of Intra- Versus Extracapillary Growth in a Hollow Fiber Reactor, Biotechnology Progress, 1987).
Zijlstra and the rest teach as above including e.g. clarifying a cell culture medium using membranes as above.  They are silent to culturing in the lumens of the membranes.
However, the use of hollow fiber membranes as bioreactors is well known in the art, and Adema examines various considerations for culturing cells in hollow fiber reactors, and factors that may favor culturing in the lumen side or in the shell side [Abs, pg. 78] depending on particular applications and which considerations are most important.
It would have been obvious to one of ordinary skill in the art to provide at least some degree of culturing within the lumens of the hollow fibers in Zijlstra’s taught system because, as in Adema, hollow fibers are suited for use as bioreactors and some applications may favor lumen-side culturing.
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zijlstra et al (or Zijlstra et al in view of Serway or Jordan) in view of Shibano et al and in view of Le et al and/or Pedersen et al.
Zijlstra teaches as above but is silent to the type of pump used.  However, Shibano teaches that peristaltic pumps may be employed for similar systems [0137], and selection of an appropriate type of pump would have been an obvious engineering choice for one of ordinary skill in the art.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zijlstra et al (or Zijlstra et al in view of Shibano et al, Serway, or Jordan) in view of Wang et al.
See the rejections of claims 3-5 above.  In view of Wang, incorporation of particles e.g. nanoparticles into the membranes would have been obvious, to increase the strength and improve the aging properties of the membranes.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zijlstra et al (or Zijlstra et al in view of Shibano et al, Serway, or Jordan) in view of Adema et al.
See the rejection of claim 6 above.  As taught by Adema, culturing within the lumens of a hollow fiber is a recognized, useful configuration for at least some culturing applications, with specific tradeoffs which one of ordinary skill in the art would consider.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,538,727 B2 in view of the prior art (see rejections above).
The reference patent claims systems and methods for tangential flow depth filtration using thick walled hollow fiber membranes, and using e.g. peristaltic pumps to harvest bio material or culture cells, and they employ membranes with densities as required by instant claims 2 and 9.  Further features of the instant claims e.g. the use of filaments or particles would have been obvious in view of the prior art e.g. Le, Pederson, Wang, and the like, discussed in the art rejections above.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,767,152 B2 in view of the prior art (see rejections above).
The reference patent claims systems and methods for tangential flow depth filtration using thick walled hollow fiber membranes, and using e.g. peristaltic pumps to harvest bio material or culture cells, and they employ membranes with densities as required by instant claims 2 and 9.  The dependent claims e.g. reference claims 22-23 include the use of filaments to form the hollow fibers, e.g. bicomponent filaments, and reference claim 24 includes pulsed flow.  Further features of the instant claims e.g. the use of particles would have been obvious in view of the prior art e.g. Wang and the like, discussed in the art rejections above.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,021,683 B2 in view of the prior art (see rejections above).
The reference patent claims systems and methods for tangential flow depth filtration using thick walled hollow fiber membranes, and using e.g. peristaltic pumps to harvest bio material or culture cells, and they employ membranes with densities as required by instant claims 2 and 9.  The dependent claims e.g. reference claims 27-28 include the use of filaments to form the hollow fibers, e.g. bicomponent filaments.  Further features of the instant claims e.g. the use of particles would have been obvious in view of the prior art e.g. Wang and the like, discussed in the art rejections above.

Allowable Subject Matter
Claims 16-20 are allowed.  Additionally, claims 11 and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art is represented by Zijlstra, Shibano, Serway, and Jordan, all discussed above.  The references alone or in combination do not teach or fairly suggest the use of very high pulse rates or very high, turbulent Reynold’s numbers for feed in the hollow fibers for tangential flow filtration, and there is no teaching or suggestion in the art that would lead one of ordinary skill in the art to adopt such operating parameters, in particular because in general flowrates and the like are more closely manage to minimize shear that might damage cells and the like.  As such, claims 11, 12, and 16-20 are free from the prior art.
See further the prosecution history of the parent applications.  Claims 2 and 9 are similarly free from the prior art, however as discussed above they are subject to double patenting and cannot be indicated as allowable until such rejections are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/               Primary Examiner, Art Unit 1777